Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 16 March 2021 containing remarks and amendments to the claims.
Claims 1-84 are pending, with claims 56-63 and 72-84 withdrawn from consideration.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-55 and 64-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-55 and 64-71, it is unclear if “a first EM exposure temperature for vaporizing” and “a first vaporization temperature” are referring to the same temperature or a different temperature.  It is further unclear if the “treating feedstock hydrocarbons with electromagnetic (EM) energy” and “vaporizing” are the same or distinct steps.  It appears from the specification that the EM exposure is resulting in the vaporization all in one step (see instant specification [0010]).  Further, it is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-44, 48-55 and 64-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsche (US 2013/0037262) in view of Klaila (US 5,055,180), Wataru (US 1,103,661), Elmer (US 3,747,304) and Brody (US 3,501,400).
Regarding claim 1, Parsche teaches treating hydrocarbon feedstocks with electromagnetic energy at a first EM exposure temperature for vaporizing selected hydrocarbons at a first vaporization temperature wherein the first vaporization temperature is equal to or lower than the first EM exposure temperature [0001], [0002], [0013-14], [0027-28],[0037], [0050].  Parsche teaches boiling off light hydrocarbons and remaining hydrocarbons are more viscous than feed [0050].  Examiner considers this to read on the claimed vaporization temperature lower than the vaporization temperature of at least one hydrocarbon species.  
Additionally, Klaila teaches a similar process for converting heavy hydrocarbons into more valuable products using electromagnetic energy.  Klaila teaches controlling the temperature, in order to maximize oil production (column 7, lines 30-36).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected operation temperatures, as disclosed by Klaila, for the benefit of obtaining maximum oil productions.
Further in this regard, Examiner notes that selection of process temperatures is prima facie obvious.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Parsche teaches there is a plate with an aperture so the vaporized hydrocarbons may flow from one location (reaction zone) to a second location (separation zone) and that the plate can have multiple apertures [0040], [0058].  
Parsche teaches separation of of the cracked products using conventional equipment such as condensers and fractionation columns [0050]. 
Further in this regard, Wataru teaches a similar process for electromagnetic cracking of hydrocarbons followed by separation.  Wataru teaches separating and collecting the gasoues products in a second zone, while the liquid remains in the first zone to be further cracked (page 3, lines 1-35, see figure).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Wataru separation in order to further crack the liquid products.
Additionally, Examiner notes that various separation internals in the art are known to improve separations.  Elmer teaches using a demister plate in which vapors travel through openings (apertures) and liquid collects in the bottom of the drum (column 3, lines 50-65).  Similarly, Brody teaches various perforated plates to improve vapor liquid separation (see figures).
Therefore, it would have been obvious to the person having ordinary skill in the art to have implemented separator internals, such as those disclosed by Elmer and Brody, in the shape of a plate having apertures, for the benefit of improving the gas liquid separation as disclosed by Parsche and Wataru.
Regarding claims 2-3, Parsche teaches recovering selected hydrocarbons after vaporization [0050].  Parsche teaches condensation of the vapors [0050], which would necessarily be lower than the vaporization temperature. 
Regarding claims 4-7, 9, 12-18, 36-40, Parsche teaches hydrocarbon feeds including oil sand, bitumen, crude oil and synthetic crude oil [0012].  Examiner notes that these are the same feeds indicated in Applicant’s instant specification for having the same api gravity and properties (see Applicant’s instant spec [0047]).   Parsche teaches cracking of the hydrocarbons [0050].  
Further, as discussed above with teachings from Klaila, the prior teaches appropriately selecting temperature conditions in order to obtain maximum products.
It is expected that the same products would result in the same amount, since the prior art teaches the same process steps as claimed, applied to the same feeds as claimed, at the same conditions as claimed. 
Regarding claim 8, Parsche teaches condensing vapor products [0050].  Parsche does not explicitly disclose the condensation temperature.
However, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the condensation temperature, for the benefit of obtaining the desired products.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 19-22, Parsche teaches bitumen feedstock (which would inherently have the same properties as claimed, since it is the same feeds as indicated in Applicant’s instant specification [0024]), and hardened bitumen (higher viscosity) produced [0050].  It is further expected that the hardened bitumen obtained by the previous combination has the same properties as claimed, since it is obtained by the same process steps applied to the same feeds at the same conditions as applied to the claims above.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claims 23-24, Parsche teaches recovering high viscosity product and treating with EM at first location, where selected hydrocarbons are recovered [0050], [0013].  It would have been obvious to the person having ordinary skill in the art to have appropriately transported products to desired locations, so that they may be further treated or utilized for their intended purpose.  
Regarding claims 25-35 and 48, Examiner considers the second EM treatment zone to be a mere duplication of steps. Further, Klaila teaches that multiple treatment frequencies maybe desired to obtain upgraded products (column 22, lines 1-13).  Further, it is well known in the art to preheat reactants to process conditions prior to reactions.   As discussed above, temperature is optimized in order to obtain desired products.
Therefore, it would have been obvious to the person having ordinary skill in the art to provide additional EM treatment stages, until all of the desirable products are recovered.  It is not seen where such a modification would result in any new or unexpected results.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal 
Regarding claims 41-44, Parsche teaches radio frequency of 27MHz [0037].
Regarding claim 49 and 51-52, Parsche teaches vaporizing selected hydrocarbons in EM exposure zone 33; recovering selected hydrocarbons in recovery zone 46, the Em exposure zone separated by gas permeable EM energy impermeable barrier [0040], [0050].  Parsche teaches zones in a single vessel (see figure).  Regarding EM exposure zone located below recovery zone, Examiner notes that it would be an obvious modification to place the recovery zone below or above the em exposure zone.  Further in this regard, it is noted that Parsche teaches the same process steps as claimed.  It is not seen where such apparatus limitation distinguishes the process steps.  
Regarding claim 50, Parsche teaches condensing vapor products [0050].  Parsche does not explicitly disclose the condensation temperature.
However, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the condensation temperature, for the benefit of obtaining the desired products.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claims 53-55, the previous combination teaches appropriate controlling temperature to obtain desired products, as discussed with respect to claim 1 above.
Further, Examiner notes that pressure is a well-known process variable in the art, which also impacts temperature.
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the combination of temperature and pressure, for the benefit of obtaining the desired upgraded products.   
Regarding claim 64, the previous combination teaches the claim limitations as discussed with respect to claims 1, 18-19, and 23 above.
Regarding claims 65-66, Parsche teaches condensing vapor products [0050]. Parsche does not explicitly disclose the condensation temperature.
However, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the condensation temperature, for the benefit of obtaining the desired products.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claims 67-71, Examiner considers the second EM treatment zone to be a mere duplication of steps. Further, Klaila teaches that multiple treatment frequencies maybe desired to obtain upgraded products (column 22, lines 1-13).  Further, it is well known in the art to preheat reactants to process conditions prior to reactions.   As discussed above, temperature is optimized in order to obtain desired products.
Therefore, it would have been obvious to the person having ordinary skill in the art to provide additional EM treatment stages, until all of the desirable products are recovered.  It is not seen where such a modification would result in any new or unexpected results.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the .


Claims 10-11 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsche (US 2013/0037262) in view of Klaila (US 5,055,180), Wataru (US 1,103,661), Elmer (US 3,747,304) and Brody (US 3,501,400), as applied to claims 1 and 44 above, and further in view Murphy (US 5,181,998).
Regarding claims 10 and 45-47, the previous combination teaches the limitations of claims 1 and 44, as discussed above.
Parsche teaches selecting the frequency in order to obtain the desired cracking conditions with respect to the feed [0037], [0066-0068].
Parsche does not explicitly disclose the frequencies claimed.
However, Klaila teaches a similar process for subjecting hydrocarbon to electromagnetic energy in order to obtain more valueable products (column 1, lines 15-25).  Klaila teaches that suitable frequencies to obtain desired products range from 300 MHz to 300 GHz (column 6, lines 13-45 and column 5, lines 10-29 and column 22, lines 1-14).  Murphy also teaches a similar process for treating hydrocarbons with electromagnetic radiation in order to obtain more valueable products (column 1, lines 5-15).  Murphy teaches that suitable frequencies to achieve cracking of heavy hydrocarbons include 915 GHZ or 2450 MHz (column 3, lines 59-66).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected the frequency in the Parsche process, to be at the values as claimed, in view of Klaila and Murphy teaches that such ranges are suitable for converting heavy hydrocarbons into more valuable products. 
Regarding claim 11, the previous combination does not explicitly disclose the dosage as claimed.
However, Murphy teaches appropriate selection of amount of hydrocarbon and EM energy, in order to obtain desired products (see examples).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected an appropriate dosages, such as that claimed, for the benefit of obtaining the desired products.
Response to Arguments
Applicant’s arguments have been fully considered and have been addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Visch – US 3,923,480
Everleigh – US 2010/0025304
Collette – US 2007/0181465
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/               Primary Examiner, Art Unit 1771